FILED
                             NOT FOR PUBLICATION                            DEC 29 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAVIER AGUILAR-MEDINA,                           No. 10-70130

              Petitioner,                        Agency No. A088-502-048

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted December 14, 2010
                               San Francisco, California

Before: GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Javier Aguilar-Medina, a native and citizen of Mexico, petitions for review

of the decision of the Board of Immigration Appeals denying his motion to reopen,

seeking to apply for asylum, withholding of removal, and relief under the

Convention Against Torture.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Petitioner contends that country conditions have changed in Mexico, and

that he will be persecuted because he will be perceived as wealthy and a potential

kidnapping victim because he is a Mexican returning from the United States and he

has relatives remaining in the United States, thereby entitling him to asylum and

withholding relief. Petitioner failed to establish changed country conditions in

Mexico that are material to petitioner and his circumstances. See 8 C.F.R. §

1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008). In

addition, petitioner failed to establish that he qualified as a member of a cognizable

social group, and therefore petitioner did not demonstrate prima facie eligibility for

asylum and withholding relief. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-

52 (9th Cir. 2010) (rejecting as a particular social group “returning Mexicans from

the United States”).

      The BIA did not abuse its discretion in denying reopening to allow petitioner

to seek relief under the Convention Against Torture because the generalized

evidence attached to the motion did establish that it is more likely than not that

petitioner will be tortured at the acquiescence of the government if he returns to

Mexico. See Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th Cir. 2005); Ordonez v.

INS, 345 F.3d 777, 785 (9th Cir. 2003) (requiring movant to establish prima facie




                                           2                                    10-70130
case for eligibility for CAT relief).

      PETITION FOR REVIEW DENIED.




                                        3   10-70130